DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 2, 5, 7, and 8 have been cancelled. Claims 1, 3-6, 9, 11, 13, 18 and 23 have been amended. Claims 26-27 have been added. Claims 1, 3, 4, 6, and 9-27 are currently pending. 

Response to Arguments

Applicant's arguments filed 02/24/2021 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments that Kotzur in view of Pilz does not explicitly teach “the extended interface slot is operable to supply at least one-hundred and fifty watts of electrical power to the first peripheral device” of claim 17, the Examiner respectfully disagrees. 

Kotzur discloses a PCIe controller system board (See Kotzur: Fig. 6A, 600) that controls a multiplexer/switch to couple a legacy interface slot portion along with an extended portion (Fig. 5) to a peripheral device (See Kotzur: Paragraph 0036, Plug connector 502 may electrically and mechanically mate with both of legacy portion 310 and expanded portion 312 of receptacle connector 300). 
While Kotzur does not explicitly teach that the extended interface slot is capable of supplying at least 150 Watts, the secondary reference Pilz was incorporated in the prior Office Action to disclose an auxiliary supply card (See Pilz: Fig. 2, 14; Paragraph [0067], “by combining the power budgets of the two expansion connections 7a and 7b by the auxiliary supply card 14, the graphics card 8 can be provided with a total power of 150 Watt without loading the power supply unit 3 beyond the capacity thereof”). While Applicant argues that the auxiliary supply card is not coupled via an interface slot, Pilz discloses that the card is coupled to the system via a connector slot (See Pilz: Fig. 2, 17; Paragraph [0068], “for a server computer for insertion into a server rack (not shown), the slot angle may be dispensed with, provided the plug connector 17 and/or other fasteners for the auxiliary supply card 14 are sufficient”). Thus, since Kotzur already discloses an extended interface slot for coupling peripherals to, it would have been obvious to couple the auxiliary supply card of Pilz via the extended interface slot of Kotzur in order to supply extra power (See Pilz: Paragraphs 0007 & 0010).

Regarding Applicant’s arguments that Kotzur in view of Sierra does not explicitly teach a first peripheral device that “is connected to the system board by an interface slot that is located on the system board” of claims 18 and 25, the Examiner respectfully disagrees. 

Kotzur discloses a PCIe controller system board (See Kotzur: Fig. 6A, 600; i.e. system board of claim 18) that controls a multiplexer/switch to couple a legacy interface slot portion (Fig. 4; Paragraph [0035], “FIG. 4, may be mounted to a backplane 320) such that when so mated, expanded portion 312 of receptacle connector 300 remains unoccupied, thus providing communication paths on the six lanes present within legacy portion 310 defined by the pin out of receptacle connector 300”; i.e. an interface slot of claim 18) or allow the use of single set of legacy/extended slot portions simultaneously (Fig. 5). 
While Kotzur does not explicitly teach a first and second system-mounted display connectors connected to the system board (i.e. PCIe controller system board of Kotzur), the secondary reference Sierra was incorporated in the prior Office Action to disclose a system board (See Sierra: Fig. 1A, 139 & Fig. 4, 100; Paragraph [0030], “FIG. 1A, information handling system 100 of this exemplary embodiment includes various components that are embedded on a system motherboard 139”) that allows a first system-mounted display connector (Fig. 4, 191a) and a second system-mounted display connector (Fig. 4, 191b) to be connected to the system board via a first peripheral device (Fig. 4, 180; Paragraph [0033], “one second external display 191 (e.g., LCD display or other suitable display device) is directly coupled to at least one external discrete GPU (XGPU) of an external graphics dock system 180”). While Applicant argues that the first peripheral device is an external dock system 180 that is not connected by an interface slot that is located on the system board, Figure 4 of Sierra shows that the dock system 180 is coupled to the system board 100 via connector 101 (Paragraph 0033, External graphics dock system 180 is in turn coupled to CPU 105 via suitable data bus cable 101 such as PCI-e, PCI-e connector) and such a connector contains interface connectors between the dock and the system board system. Furthermore, while Applicant argues that the first system-mounted display connector (See Sierra: Fig. 4, 191a) and the second system-mounted display connector (See Sierra: Fig. 4, 191b) are not mounted to the system board “as claimed”, the claim limitation does not explicitly state that the connectors are mounted to the “system board”, only that they are mounted to a “system” and are further connected to the “system board”. The “system” can be interpreted as a combination of the system board 100 and the external dock 180 since they are both coupled to each other, and since the first/second system-mounted connectors are coupled to external dock 180 via connectors (See Figure 4), Sierra can broadly read on the claim limitations as two connectors 191a/b mounted to a system 100/180 and further indirectly connected to the system board. 

Applicant’s arguments with respect to claims 1, 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to newly amended claim 23 limitation “a system-mounted display connector that is located on a system board” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kotzur (US 2014/0359189) in view of Miyoshi (US 2012/0036306) in further view of Beckett (US 2018/0349188).

Regarding claim 1, Kotzur teaches a computer, comprising: a processor (Fig. 6A, 600, Controller); a PCIe-compatible interface bus (Fig. 6A, 300) that includes a controller that is connected to the processor (Fig. 6A, 620), and a routing complex that is connected to the controller and is controlled by the processor (Fig. 6A, 628/622, Mux & PCIe switch; Paragraph 0041, In the modes of operation shown in FIGS. 6A, 6B, and 6C, a discovery process may be required at controller 600 to control multiplexer/crossbar 628 to insure a SAS device or controller plugged into the system does not get driven by PCIe signals, or vice versa); a first interface slot that is connectable to the controller by the routing complex (Fig. 4, 310), wherein the first interface slot extends in a longitudinal direction (Fig. 3, 310, Longitudinal); and an extended interface slot that is connectable to the controller by the routing complex (Fig. 4, 312; Paragraph 0034, Expanded portion 312 may include pins 302 with a pin out defining two addition lanes 304g and 304h for differential bidirectional communication), wherein the first interface slot and the extended interface slot are arranged in a linear alignment (Fig. 3, 310 and 312 in line with each other), wherein the routing complex is connectable to a first peripheral device that connects only to the first interface slot (Paragraph 0039, pins for lanes 304g and 304h corresponding to expanded portion 312 may not be engaged with computer-readable medium 602), the routing complex is configured to define a first switching configuration (Fig. 4) when the first peripheral device is connected only to the first interface slot (Paragraph 0035, Plug connector 402 may electrically and mechanically mate with legacy portion 310 of receptacle connector 300 (which, as shown in FIG. 4, may be mounted to a backplane 320) such that when so mated, expanded portion 312 of receptacle connector 300 remains unoccupied, thus providing communication paths on the six lanes present within legacy portion 310) and the routing complex is configured to define a second switching configuration (Fig. 5) when the second peripheral device is connected to both of the first interface slot and the extended interface slot (Paragraph 0036, Plug connector 502 may electrically and mechanically mate with both of legacy portion 310 and expanded portion 312 of receptacle connector 300 (which, as shown in FIG. 5, may be mounted to a backplane 320), thus providing communication paths on for all eight lanes defined by the pin out of receptacle connector 300); connection of the first peripheral device only to the first interface slot (Fig. 6A; FIG. 6A, receptacle connector 300 coupled to controller 600 may support signal communication with a computer-readable medium 602 designed for operation with the six-lane receptacle connector 200 of FIG. 2), and connection of the second peripheral device to both of the first interface slot and the extended interface slot (Fig. 6C; Paragraph 0040, 6C, receptacle connector 300 coupled to controller 600 may support signal communication with a computer-readable medium 602 via any suitable number of lanes 304).
Kotzur teaches a PCIe controller that controls a multiplexer/switch to couple a legacy interface slot portion to a PCIe card still using legacy connections or allow both a single set of legacy/extended slot portions to a PCIe card with both legacy/extended connectors. Kotzur does not explicitly teach multiple sets of legacy/extended slots coupled to the mux and a PCIe root coupled to the multiple slots via the multiplexer. 
Miyoshi teaches a PCIe-compatible interface bus that includes a root (Fig. 1, 113, Root Complex) that is connected to the processor (Fig. 1, 111, CPU; Paragraph 0013, hypervisor 104 instructs the hot plug controller 117 to enable the I/O slot 120 (step S205).  More specifically, the hypervisor 104 rewrites a flag indicating power supply from the I/O slot 120 to the I/O device 122 within the configuration table 144 to "enable".  Thus, the I/O slot 120 supplies power to the I/O device 122) and a routing complex that is connected to the root (Fig. 1, 114, Switch); a first interface slot that is connectable to the root by the routing complex (Fig. 1, 120); a second interface slot that is connectable to the root by the rooting complex (Fig. 1, 121); wherein the routing complex is connectable to a second peripheral device that connects to both of the first interface slot and the second interface slot (Paragraph 0004, hypervisor 104 includes drivers 105A to 105C which control functions 122-0 to 122-3 and 123-0). 
 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Kotzur and duplicate multiple slots coupled to a root complex via the multiplexer/switch of Kotzur. 
See Miyoshi: Paragraph 0004).
Kotzur discloses a first connector slot comprising a legacy connector and an extended connector, wherein a first peripheral type connects only through the legacy connector or a second peripheral type connects through the extended connector and the legacy connector simultaneously. Miyoshi teaches having a second additional connector slot capable of coupling subsequent additional peripherals to a system resource. Kotzur in view of Miyoshi does not explicitly teach that in response to connecting the first/second peripheral types to the first connector slot (i.e. legacy/extended connectors of Kotzur), the second connector slot (i.e. from Miyoshi) will be correspondingly activated/deactivated. 
Beckett teaches a first interface slot (Fig. 3, 302); a second interface slot, wherein the the second interface slot is laterally offset from the first interface slot (Fig. 3, 304; Laterally offset to 302); wherein the routing complex (Figs. 3 & 4, 202, PCIe Root Complex) activates the second interface slot in the first switching configuration so that a first communication resource is provided (Paragraph 0028, BIOS/UEFI 204 allocates the 512 bytes of completion buffer space between the PCIe interfaces 303 and 305, such that each PCIe interface is configured with 256 bytes of completion buffer space) to the second interface slot by the root of the PCIe-compatible interface bus in the first switching configuration (Figs. 3 & 4, 304, x8 Connector) in response to connection of the first peripheral device only to the first interface slot (Figs. 3 & 4, 302, x8 Connector; Paragraph 0028, BIOS/UEFI 204 determines that x8 PCIe add-in card 402 is populated in PCIe connector 302 and that x8 PCIe add-in card 404 is populated in PCIe connector 304, and so the BIOS/UEFI ascribes x8 PCIe add-in card 402 as "Bus 0, Device 0," and ascribes x8 PCIe add-in card 404 as "Bus 1, Device 0."), and wherein the routing complex deactivates the second interface slot in the second switching configuration so that the first communication resource is not provided (Fig. 5, 304 Not connected and is deactivated) to the second interface slot by the root of the PCIe-compatible interface bus in the second switching configuration (Paragraph 0029, when BIOS/UEFI 204 determines that one of the two x8 PCIe connectors 302 and 304 is populated, and that the adjacent x8 PCIe connector is not populated, then the BIOS/UEFI operates to allocate all of the 512 bytes of completion buffer space to PCIe interface 303) in response to connection of the second peripheral device to both of the first interface slot and the extended interface slot (Paragraph 0029, BIOS/UEFI 204 determines that x8 PCIe add-in card 502 is populated in PCIe connector 302 and that no PCIe add-in card is populated in PCIe connector 304, and so the BIOS/UEFI ascribes x8 PCIe add-in card 502 as "Bus 0, Device 0," and ascribes no device number to PCIe interface 305).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Kotzur in view of Beckett and allow the activation of the second connector slot when the first interface is connected simultaneously when a laterally offset second connector slot is connected, and allow deactivation of the second connector slot when the first interface and the extended interface are simultaneously connected but a laterally offset second connector slot is not connected. 
One of ordinary skill in the art would be motivated to make the modifications in order to improve I/O distribution by determining when a PCIe slot has a connection present and See Beckett: Figure 7 & Paragraph 0029).

Regarding claim 4, Kotzur in view of Miyoshi in further view of Beckett teaches the computer of claim 1. Kotzur further teaches wherein the first interface slot includes a first sensing pin (Fig. 3, 310, Interface Detect Pin on bottom), the PCIe-compatible interface bus is configured to detect connection of the first peripheral device to the first interface slot, and the PCIe-compatible interface bus is configured to detect connection of the second peripheral device to the extended interface slot (Paragraph 0041, FIGS. 6A, 6B, and 6C, a discovery process may be required at controller 600 to control multiplexer/crossbar 628 to insure a SAS device or controller plugged into the system does not get driven by PCIe signals, or vice versa). Kotzur does not explicitly teach the legacy slot and the extended slot having separate sensing pin connectors. 
Miyoshi teaches the extended interface slot includes a second sensing pin (Fig. 1, 122, I/O device pins), the PCIe-compatible interface bus is configured to detect connection using the first sensing pin, and the PCIe-compatible interface bus is configured to detect connection using the second sensing pin (Paragraph 0005, hot plug controllers 117 and 119 detect the I/O device to be inserted or removed online to or from the I/O slots and use an interrupt signal to notify the hypervisor 104 of the insertion or removal of the I/O device). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Kotzur and further have the duplicated interface slots of Miyoshi be either activated or deactivated based on whether they are used or not. 
See Miyoshi: Paragraph 0004).

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kotzur (US 2014/0359189) in view of Miyoshi (US 2012/0036306) in further view of Beckett (US 2018/0349188) in further view of Purcell (US 2017/0052919).

Regarding claim 3, Kotzur in view of Miyoshi in further view of Beckett teaches the computer of claim 2. Kotzur teaches wherein: the first interface slot (Fig. 4, 310) and the extended interface slot each extend in a longitudinal direction such that the first interface slot is longitudinally aligned with the extended interface slot (Fig. 4, 312). 
Kotzur does not explicitly teach the second interface slot extends in the longitudinal direction and is laterally offset from the first interface slot by an empty slot width that is positioned between the first interface slot and the second interface slot, wherein the empty slot width is free from interface slots. 
Purcell teaches the second interface slot extends in the longitudinal direction and is laterally offset from the first interface slot (Fig.1) by an empty slot width that is positioned between the first interface slot and the second interface slot, wherein the empty slot width is free from interface slots (Paragraph 0033, Interfaces 110, 120, 130 may be physically spaced apart from each other to accommodate various widths of modules to be interfaced with the backplane 100.  For example, two interfaces may be separated by a distance corresponding to a 1U module width).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Kotzur in view of Purcell and use a lateral offset between the first and second connector slots with an empty slot width spacing between them. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of achieving spacing that can prevent overheating of computer components and further allow accommodation of multiple types of peripheral devices (See Purcell: Paragraph 0033).

Claims 6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kotzur (US 2014/0359189) in view of Beckett (US 2018/0349188).

Regarding claim 6, Kotzur teaches a computer, comprising: a first interface slot (Fig. 4, 310) that extends in a longitudinal direction (Fig. 3, 310, Longitudinal); and an extended interface slot (Fig. 4, 312; Paragraph 0034, Expanded portion 312 may include pins 302 with a pin out defining two addition lanes 304g and 304h for differential bidirectional communication) that extends in the longitudinal direction and is arranged in a linear alignment with respect to the first interface slot (Fig. 3, 310 and 312 in line with each other); and an interface bus that is connected to the first interface slot and the extended interface slot, is operable to sense connection of a first peripheral device to the first interface slot, and to determine whether the first peripheral device is concurrently connected to the first interface Paragraph 0041, FIGS. 6A, 6B, and 6C, a discovery process may be required at controller 600 to control multiplexer/crossbar 628 to insure a SAS device or controller plugged into the system does not get driven by PCIe signals, or vice versa), wherein the interface bus allocates interface resources to the extended interface slot if the first peripheral device is concurrently connected to the first interface slot and the extended interface slot (Fig. 5; Paragraph 0036, Plug connector 502 may electrically and mechanically mate with both of legacy portion 310 and expanded portion 312 of receptacle connector 300 (which, as shown in FIG. 5, may be mounted to a backplane 320), thus providing communication paths on for all eight lanes defined by the pin out of receptacle connector 300) and the interface bus does not allocate the interface resources to the extended interface slot if the first peripheral device is not concurrently connected to the first interface slot and the extended interface slot (Fig. 4; Paragraph 0035, Plug connector 402 may electrically and mechanically mate with legacy portion 310 of receptacle connector 300 (which, as shown in FIG. 4, may be mounted to a backplane 320) such that when so mated, expanded portion 312 of receptacle connector 300 remains unoccupied, thus providing communication paths on the six lanes present within legacy portion 310).
Kotzur discloses a first connector slot that can connect to a first peripheral that uses a legacy connector or to a second peripheral using an extended connector. Kotzur does not explicitly teach that in response to connecting the first/second peripheral to the first connector slot, a second connector slot will be correspondingly activated/deactivated. 
Beckett teaches a first interface slot (Fig. 3, 302); a second interface slot that extends in the longitudinal direction and is laterally offset from the first interface slot (Fig. 3, 304; Laterally offset to 302); wherein the interface bus deallocates an interface resource from the second interface slot and reallocates the interface resource (Fig. 5, 304 Not connected and deactivated) to the extended interface slot (Paragraph 0029, when BIOS/UEFI 204 determines that one of the two x8 PCIe connectors 302 and 304 is populated, and that the adjacent x8 PCIe connector is not populated, then the BIOS/UEFI operates to allocate all of the 512 bytes of completion buffer space to PCIe interface 303) if the first peripheral device is concurrently connected to the first interface slot and the extended interface slot (Paragraph 0029, BIOS/UEFI 204 determines that x8 PCIe add-in card 502 is populated in PCIe connector 302 and that no PCIe add-in card is populated in PCIe connector 304, and so the BIOS/UEFI ascribes x8 PCIe add-in card 502 as "Bus 0, Device 0," and ascribes no device number to PCIe interface 305), and the interface bus does not reallocate the interface resource from the second interface slot (Paragraph 0028, BIOS/UEFI 204 allocates the 512 bytes of completion buffer space between the PCIe interfaces 303 and 305, such that each PCIe interface is configured with 256 bytes of completion buffer space) to the extended interface slot (Figs. 3 & 4, 304, x8 Connector) if the first peripheral device is not concurrently connected to the first interface slot and the extended interface slot (Figs. 3 & 4, 302, x8 Connector; Paragraph 0028, BIOS/UEFI 204 determines that x8 PCIe add-in card 402 is populated in PCIe connector 302 and that x8 PCIe add-in card 404 is populated in PCIe connector 304, and so the BIOS/UEFI ascribes x8 PCIe add-in card 402 as "Bus 0, Device 0," and ascribes x8 PCIe add-in card 404 as "Bus 1, Device 0.").
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Kotzur in view of Beckett and increase the number of slots to two 
One of ordinary skill in the art would be motivated to make the modifications in order to improving I/O distribution by determining when a PCIe slot has a connection present (See Beckett: Figure 7 & Paragraph 0029) and to yield the obvious result of increasing the number of connectable PCIe slots thus increasing carrying capacity (See Beckett: Paragraph 0022).

Regarding claim 13, Kotzur in view of Beckett teaches the computer of claim 6. Kotzur further teaches wherein the interface resources include communications channels (Fig. 6a, 304a-h).

 Regarding claim 14, Kotzur in view of Beckett teaches the computer of claim 6. Kotzur further teaches wherein the interface resources include electrical power (Fig. 3, 310/312, Power pins). 

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kotzur (US 2014/0359189) in view of Beckett (US 2018/0349188) in further view of Purcell (US 2017/0052919).

Regarding claim 9, Kotzur in view of Beckett teaches the computer of claim 6. Kotzur does not explicitly teach wherein the second interface slot extends in the longitudinal direction and is laterally offset from the first interface slot. 
Purcell teaches wherein the second interface slot extends in the longitudinal direction and is laterally offset from the first interface slot (Paragraph 0033, Interfaces 110, 120, 130 may be physically spaced apart from each other to accommodate various widths of modules to be interfaced with the backplane 100.  For example, two interfaces may be separated by a distance corresponding to a 1U module width).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Kotzur in view of Purcell and use a lateral offset between the first and second connector slots with an empty slot width spacing between them. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of achieving spacing that can prevent overheating of computer components and further allow accommodation of multiple types of peripheral devices (See Purcell: Paragraph 0033).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kotzur (US 2014/0359189) in view of Beckett (US 2018/0349188) in further view of Miyoshi (US 2012/0036306).

Regarding claim 10, Kotzur in view of Beckett teaches the computer of claim 6. Kotzur further teaches wherein the interface slots are each complaint with the PCIe standard (Fig. 6C; Paragraph 0038, in the modes of operation depicted in FIGS. 6A, 6B, and 6C, all of the lanes may be operable to transmit both SAS and PCIe data). Kotzur does not explicitly teach the second interface slot. 
Miyoshi teaches the second interface slot (Fig. 1, Multiple slots; Paragraph 0010, The bridge control unit 142 refers to the configuration table 144 to control the packet transfer).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Kotzur and further have the duplicated interface slots of Miyoshi be either activated or deactivated based on whether they are used or not. 
One of ordinary skill in the art would be motivated to make the modifications in order to have a PCIe root controller capable of easily enumerating hot-plugged PCIe devices, thus increasing the number of I/O slots that the PCIe system can have which would increase the capabilities of the system (See Miyoshi: Paragraph 0004).

Regarding claim 11, Kotzur in view of Beckett teaches the computer of claim 6. Kotzur does not explicitly teach allocating interface resources based on configuration information in the first peripheral. 
Miyoshi teaches wherein the interface bus access configuration instructions that are stored on the first peripheral device and allocates the interface resources based on the configuration instructions (Paragraph 0006, Each of the functions 122-0 and 122-1 is a unit which provides a set of functions within the I/O device 122 to the hypervisor 104 or BIOS 106.  The characteristic that a plurality of functions are provided within one I/O device is called multifunction).

One of ordinary skill in the art would be motivated to make the modifications in order to have a PCIe root controller capable of easily enumerating hot-plugged PCIe devices, thus increasing the number of I/O slots that the PCIe system can have which would increase the capabilities of the system (See Miyoshi: Paragraph 0004).

Regarding claim 12, Kotzur in view of Beckett teaches the computer of claim 6. Kotzur further teaches wherein the first interface slot includes a first sensing pin (Fig. 3, 310, Interface Detect Pin on bottom), the interface bus is configured to detect connection of the first peripheral device to the first interface slot, and the PCIe-compatible interface bus is configured to detect connection of the first peripheral device to the extended interface slot (Paragraph 0041, FIGS. 6A, 6B, and 6C, a discovery process may be required at controller 600 to control multiplexer/crossbar 628 to insure a SAS device or controller plugged into the system does not get driven by PCIe signals, or vice versa). Kotzur does not explicitly teach the legacy slot and the extended slot having separate sensing pin connectors. 
Miyoshi teaches the extended interface slot includes a second sensing pin (Fig. 1, 122, I/O device pins), the PCIe-compatible interface bus is configured to detect connection using the first sensing pin, and the PCIe-compatible interface bus is configured to detect connection using the second sensing pin (Paragraph 0005, hot plug controllers 117 and 119 detect the I/O device to be inserted or removed online to or from the I/O slots and use an interrupt signal to notify the hypervisor 104 of the insertion or removal of the I/O device). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Kotzur and further have the duplicated interface slots of Miyoshi be either activated or deactivated based on whether they are used or not. 
One of ordinary skill in the art would be motivated to make the modifications in order to have a PCIe root controller capable of easily enumerating hot-plugged PCIe devices, thus increasing the number of I/O slots that the PCIe system can have which would increase the capabilities of the system (See Miyoshi: Paragraph 0004).

Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kotzur (US 2014/0359189) in view of Beckett (US 2018/0349188) in further view of Xiao (US 2019/0056773).

Regarding claim 15, Kotzur in view of Beckett teaches the computer of claim 14. Kotzur does not explicitly teach the computer further comprising: a power connector that is operable to supply additional electrical power to the first peripheral device using a power cable.
Xiao teaches the computer further comprising: a power connector (Fig. 7, 210; Paragraph 0032, card expansion bus connector 406 (e.g., a first PCIe expansion bus connector) is mated with the system expansion bus connector 208 (e.g., a second PCIe expansion bus connector), which results in the engagement of the at least one power pin 406a on the card expansion bus connector 406 with corresponding power pin(s) 208b on the system expansion bus connector 208 to provide at least one power connection) that is operable to supply additional electrical power to the first peripheral device using a power cable (Fig. 7, 210; Paragraph 0018, While only one system expansion bus connector 208 is illustrated on the system board 204, one of skill in the art in possession of the present disclosure will recognize that system boards in computing systems may (and typically will) include several system expansion board connectors, any of which may be connected to the system expansion bus 210 similarly as described herein with the system expansion bus connector 208).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Kotzur and have a power cable supplying power through the first interface slot. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of providing power via a convenient expansion connector and cable.

Regarding claim 16, Kotzur in view of Beckett in further view of Xiao teaches the computer of claim 15. Kotzur does not explicitly teach wherein the power connector is at least one of a six pin power connector or an eight pin power connector.
Xiao teaches wherein the power connector is at least one of a six pin power connector or an eight pin power connector (Fig. 7; Paragraph 0029, Thus, while only two pins on the card expansion bus connector 406 are illustrated, one of skill in the art in possession of the present disclosure will recognize that the card expansion bus connector 406 includes many more pins (e.g., the pins described for PCIe expansion bus connectors in the PCIe specification).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Kotzur and have a power cable supplying power through the first interface slot via 6 or 8 pins. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of providing power via a convenient expansion connector and cable.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kotzur (US 2014/0359189) in view of Beckett (US 2018/0349188) in further view of Pilz (US 2018/0120908).

Regarding claim 17, Kotzur in view of Beckett teaches the computer of claim 6. Kotzur does not explicitly teach wherein the extended interface slot is operable to supply at least one-hundred and fifty watts of electrical power to the first peripheral device.
Pilz teaches (Fig. 5; Paragraph 0080, For compensation of the possibly missing power budget, a circuit for power supply 28 as well as a plug connector 12 to supply the network card 30 from an auxiliary supply component is arranged in a circuit board 18 of the network card 30 as described with reference to FIG. 5).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Kotzur and have the extended interface of Kotzur supply 150 Watts of power (See Pilz: Paragraph 0059; i.e. no specific power limit is mentioned). 
See Pilz: Paragraph 0007) that is cost-efficient (See Pilz: Paragraph 0010).

Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kotzur (US 2014/0359189) in view of Sierra (US 2017/0103495) in further view of Chiba (US 2015/0212785).

Regarding claim 18, Kotzur teaches a computer, comprising: a system board; a first peripheral device that is connected to the system board and includes a first processing unit that is operable to output a first signal (Fig. 6A, 304a-f); a multiplexer that receives the first signal from the first processing unit and defines a multiplexed signal that includes a first signal portion (Fig. 6A, 628). Kotzur teaches multiple display connectors coupled to a multiplexer. Kotzur does not explicitly teach that the system connectors are display connectors nor that a connected GPU transmits multiplexed signals that are demultiplexed and forwarded to the display connectors. 
Sierra further teaches a first system-mounted display connector that is connected to the system board (Fig. 4, 191a); a second system-mounted display connector that is connected to the system board (Fig. 4, 191b); a first peripheral device (Fig. 1, 180, External Graphics Dock) that is connected to the system board and includes a first graphics processing unit that is operable to output a first video signal (Fig. 1, 183, xGPU; Paragraph 0033, IG. 1A, at least one second external display 191 (e.g., LCD display or other suitable display device) is directly coupled to at least one external discrete GPU (XGPU) of an external graphics dock system 180 (e.g., via digital HDMI or DVI, analog D-Sub/SVGA, etc.)); a multiplexer that receives the first video signal from the first graphics processing unit (Fig. 1, 182, 2:1 Mux); and an interface that receives the multiplexed signal and transmits the first signal portion to at least one of the first system-mounted display connector or the second system-mounted display connector (Fig. 4, 183, xGPU DeMux’s multiple signals to 191a and 191b; i.e. HDMI). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Kotzur and include multiple GPU’s communicating with display connectors coupled to displays via the switching system of Kotzur. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow the use of display devices to satisfy business/user requirements for complex graphical processing needs (See Sierra: Paragraph 0003). 
Kotzur in view of Sierra teaches a GPU communicating through a multiplexer which transmits the signals to display units. Neither Kotzur nor Sierra explicitly teach that a demultiplexer converts the GPU signal to be transmitted to the display connectors. 
Chiba teaches a demultiplexer that receives the multiplexed signal and transmits the first signal portion to at least one of the first system-mounted display connector or the second system-mounted display connector (Fig. 4, Demuxes 42C and 42B).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Kotzur and include a demux to convert the GPU signals to multiple different display connector types such as DisplayPort and DVI while also being able to set a priority order for the monitors to be switched to.
See Chiba: Paragraph 0074).

Regarding claim 19, Kotzur in view of Sierra teaches the computer of claim 18. Kotzur further teaches the computer further comprising: an interface slot located on the system board (Fig. 4, 300); and a card edge connector located on the first peripheral device, wherein the first peripheral device is connected to the system board by connection of the card edge connector to the interface slot (Fig. 4, 402; Paragraph 0035, Plug connector 402 may electrically and mechanically mate with legacy portion 310 of receptacle connector 300).
 
Regarding claim 20, Kotzur in view of Sierra in further view of Chiba teaches the computer of claim 18. Kotzur further teaches wherein the multiplexer and the demultiplexer are located on the system board (Fig. 6A, 600, Controller switch). 

Regarding claim 21, Kotzur in view of Sierra in further view of Chiba teaches the computer of claim 20. Kotzur further teaches wherein the multiplexer and the demultiplexer as part of an interface bus (Fig. 6A, 600, Controller switch).

Regarding claim 22, Kotzur in view of Sierra in further view of Chiba teaches the computer of claim 18. Kotzur teaches the multiplexer (Fig. 6C, 628, Mux) receives the second Fig. 6C, 304g-304h).  
Kotzur does not explicitly teach a second GPU connected to the multiplexer. 
Sierra teaches a second peripheral device that is connected to the system board and includes a second graphics processing unit that is operable to output a second video signal (Fig. 1A; Paragraph 0033, FIG. 1A, at least one second external display 191 (e.g., LCD display or other suitable display device) is directly coupled to at least one external discrete GPU (XGPU) of an external graphics dock system 180 (e.g., via digital HDMI or DVI, analog D-Sub/SVGA, etc.) by suitable external video cabling such that the docking system is in-between the system 100 and the second external display 191), wherein the multiplexer receives the second video signal from the second graphics processing unit (Fig. 1A, 182, Mux). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Kotzur and include multiple GPU’s communicating with display connectors coupled to displays via the switching system of Kotzur. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow the use of display devices to satisfy business/user requirements for complex graphical processing needs (See Sierra: Paragraph 0003). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kotzur (US 2014/0359189) in view of Sierra (US 2017/0103495) in further view of Bakalash (US 2011/0169840).

Regarding claim 23, Kotzur teaches a method, comprising: detecting connection of an external device to a system-mounted connector (Fig. 3, 304, Interface); determining available resources (Paragraph 0041, FIGS. 6A, 6B, and 6C, a discovery process may be required at controller 600 to control multiplexer/crossbar 628 to insure a SAS device or controller plugged into the system does not get driven by PCIe signals, or vice versa); selecting a matching resource from the available resources based on requirements of the external device and capabilities of the available resources (Paragraph 0038, The multiplexer 628 selects which of the SAS signal from the SAS expander 626 and the PCIe signal from the PCIe switch 622 will be directed to each lane of the enhanced SAS connector 600); and allocating the matching resource to the external device using a routing component that is connected to the available resources and to the system-mounted connector (Fig. 6A, 628, MUX). 
Kotzur does not explicitly teach system-mounted display connectors.
Sierra teaches system-mounted display connectors (Fig. 4, 193a/b) located on a system board (Fig. 4, 100); one or more graphics processing units that are located on one or more peripheral devices that are connected to the system board by one or more interface slots (Fig. 4, 180, External dock); selecting a matching display resource from the available display resources (Paragraph 0042, internal I-dGPU 120 of information handling system 100 may be disabled and the xGPU 183 of dock 180 enabled in its place). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Kotzur and include multiple GPU’s communicating with display connectors coupled to displays via the switching system of Kotzur. 
See Sierra: Paragraph 0003). 
Sierra teaches an external GPU and system-mounted HDMI connectors on a system board. Sierra does not explicitly teach that the external GPU’s resources are routed to the system-mounted HDMI connectors via the system board. 
Bakalash teaches system-mounted display connector that is located on a system board (Fig. 2A, Display & System board); allocating the matching display resource (Fig. 2A, 2102, External GPU) to the external display device (Fig. 2A, Display) using a routing component that is connected to the available display resources and to the system-mounted display connector (Paragraph 0035, employing a multi-GPU graphics processing and display subsystem having one internal GPU and one external GPU and supporting single-GPU non-parallel (i.e. multi-threading) modes of graphics processing operation). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Kotzur in view of Sierra with Bakalash and route the display resources of the external GPU of Sierra to the HDMI display that is system-board mounted. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of utilizing multiple GPU’s for a single display, thus utilizing high-processing multi-threading from advanced GPU’s that can be externally connected and easily inserted/removed (See Bakalash: Paragraph 0035).

Claims 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kotzur (US 2014/0359189) in view of Sierra (US 2017/0103495) in further view of Bakalash (US 2011/0169840) in further view of Chiba (US 2015/0212785).

Regarding claim 24, Kotzur in view of Sierra in further view of Bakalash teaches the method of claim 23. Kotzur further teaches wherein the routing component is configured to route the matching resource to the external device through the system-mounted connector using multiplexer that is connected to the available resources (Paragraph 0038, Each of PCIe switch 622 and SAS expander 626 may be coupled to a multiplexer 628.  The multiplexer 628 selects which of the SAS signal from the SAS expander 626 and the PCIe signal from the PCIe switch 622 will be directed to each lane of the enhanced SAS connector 600). 
Kotzur does not explicitly teach a matching display resource; a demultiplexer that is connected to the system-mounted display connector.
Chiba teaches a matching display resource (Fig. 2, 50; Paragraph 0028, signal line 40 is electrically connected to the signal line 30 through the PC side connecting terminal 23 to supply the output of the video signal of the GPU 31 to the signal converting part 50); a demultiplexer that is connected to the system-mounted display connector (Fig. 4, Demuxes 42C and 42B).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Kotzur and include a demux to convert the GPU signals to multiple different display connector types such as DisplayPort and DVI while also being able to set a priority order for the monitors to be switched to.
See Chiba: Paragraph 0074).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kotzur (US 2014/0359189) in view of Hellriegel (US 2015/0347345) in further view of Sierra (US 2017/0103495).

Regarding claim 25, Kotzur teaches a computer, comprising: a processor (Fig. 6A, 600, Controller processor); a PCIe-compatible interface bus (Fig. 3, 300) that includes a controller that is connected to the processor (Fig. 6A, 620), a first interface slot that is connectable to the controller by the routing complex (Fig. 4, 310); and an extended interface slot that is connectable to the controller by the routing complex (Fig. 4, 312; Paragraph 0034, Expanded portion 312 may include pins 302 with a pin out defining two addition lanes 304g and 304h for differential bidirectional communication), wherein the first interface slot and the extended interface slot are aligned with one another within a single slot width (Fig. 4); a peripheral device, wherein the routing complex is configurable based on properties of the peripheral device to connect the processing unit through the first interface slot (Paragraph 0035, Plug connector 402 may electrically and mechanically mate with legacy portion 310 of receptacle connector 300 (which, as shown in FIG. 4, may be mounted to a backplane 320) such that when so mated, expanded portion 312 of receptacle connector 300 remains unoccupied, thus providing communication paths on the six lanes present within legacy portion 310) and to connecting the second processing unit through the extended interface slot (Paragraph 0036, Plug connector 502 may electrically and mechanically mate with both of legacy portion 310 and expanded portion 312 of receptacle connector 300 (which, as shown in FIG. 5, may be mounted to a backplane 320), thus providing communication paths on for all eight lanes defined by the pin out of receptacle connector 300).
Kotzur teaches a PCIe controller that controls a multiplexer/switch to couple the legacy interface slot to a legacy PCIe card or both the legacy/extended slot portions to a PCIe card with both legacy/extended connections. Kotzur does not explicitly teach multiple GPU’s coupled through the interface slot to a root. 
Hellriegel teaches a PCIe-compatible interface bus that includes a root (Fig. 4, 312, PCIe Root Bridge); a peripheral device that includes at least a first graphics processing (Paragraph 0055, Gen3 PCIe Risers 300 and 400 support a homogeneous configuration of PCIe devices 342 where the devices 342 may be GPUs) unit (Fig. 4, 306, First PCIe) and a second graphics processing unit (Fig. 4, 306, Second PCIe), wherein the routing complex is configurable based on properties of the peripheral device (Paragraph 0044, When a PCIe device 342 transmits data onto its associated PCIe bus 306, PCIe switch 310nalyzes the source and destination information contained within the data packet) to connect the first graphics processing unit to the one or more system-mounted connectors (Fig. 7, 300, Second Gen3 PCIe Riser) through the interface slot (Fig. 4, 314) and to connect the second graphics processing unit to the one or more system-mounted connectors through the interface slot (Fig. 4, 314). 

One of ordinary skill in the art would be motivated to make the modifications in order to have a PCIe root controller capable of easily enumerating hot-plugged PCIe devices, thus increasing the number of I/O slots that the PCIe system can have which would increase the capabilities of the system (See Hellriegel: Paragraph 0017) while also utilizing commonly used industry-standard GPUs for image processing (See Hellriegel: Paragraph 0022).
Neither Kotzur nor Hellriegel explicitly teach system-mounted display connectors. 
Sierra teaches system-mounted display connectors (Fig. 4, 183, xGPU DeMux’s multiple signals to 191a and 191b; i.e. HDMI); to connect the graphics processing unit to the one or more system-mounted display connectors (Fig. 1A, 183, xGPU) through the interface slot (Fig. 1A, PCIe connector). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Kotzur and include multiple GPU’s communicating with display connectors coupled to displays via the switching system of Kotzur. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow the use of display devices to satisfy business/user requirements for complex graphical processing needs (See Sierra: Paragraph 0003). 

Claims 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kotzur (US 2014/0359189) in view of Miyoshi (US 2012/0036306) in further view of Beckett (US 2018/0349188) in further view of Foster, SR (US 2009/0157920).

Regarding claim 26, Kotzur in view of Miyoshi in further view of Beckett teaches the computer of claim 1. Kotzur does not explicitly teach wherein the second peripheral device obstructs access to the second interface slot by location of the second peripheral device directly above the second interface slot when the second device is connected to both of the first interface slot and the extended interface slot.
Foster, SR teaches wherein the second peripheral device (Fig. 2, 200a Adapter 200a) obstructs access to the second interface slot (Fig. 2, 110b, Socket Disabled) by location of the second peripheral device directly above the second interface slot (Fig. 2, Slot 110a is “above” 110b; Paragraph 0031, the lane configuration module (106) enables sixteen lanes from the switch (102) to the socket (110a), enables sixteen lanes from the switch (102) to the socket (110c), enables sixteen lanes from the switch (102) to the socket (110e), and enables sixteen lanes from the switch (102) to the socket (110g).  The remaining sixty-four lanes from the switch (102) to the sockets (110) are disabled; i.e. location of the unused lanes) when the second device is connected to both of the first interface slot and the extended interface slot (Fig. 2, 110a, Socket Enabled).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Kotzur in view of Foster, SR and allow a first connector slot to utilize the maximum resources available while disabling an adjacent connector slot “below” the first See Foster, SR.: Paragraph 0031, the switch (102) supports a maximum number of sixty-four enabled communication lanes, the lane configuration module (106) is able to allocate enough lanes to each of the sockets (110) to support the maximum link width of each of the I/O adapters (200) installed in the sockets (110)). 
One of ordinary skill in the art would be motivated to make the modifications in order to allow different connector slot lane configurations based on providing a maximum bandwidth allowable to the connector slot devices (See Foster, SR: Paragraph 0008) while taking into account a highest number of lanes that can be supported by the system, thus preventing system error (See Foster, SR: Paragraphs 0006 & 0007).

Claims 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kotzur (US 2014/0359189) in view of Beckett (US 2018/0349188) in further view of Foster, SR (US 2009/0157920).

Regarding claim 27, Kotzur in view of Beckett teaches the computer of claim 6. Kotzur does not explicitly teach wherein the second peripheral device obstructs access to the second interface slot by location of the second peripheral device directly above the second interface slot when the second device is connected to both of the first interface slot and the extended interface slot.
Foster, SR teaches wherein the second peripheral device (Fig. 2, 200a Adapter 200a) obstructs access to the second interface slot (Fig. 2, 110b, Socket Disabled) by location of the second peripheral device directly above the second interface slot (Fig. 2, Slot 110a is “above” 110b; Paragraph 0031, the lane configuration module (106) enables sixteen lanes from the switch (102) to the socket (110a), enables sixteen lanes from the switch (102) to the socket (110c), enables sixteen lanes from the switch (102) to the socket (110e), and enables sixteen lanes from the switch (102) to the socket (110g).  The remaining sixty-four lanes from the switch (102) to the sockets (110) are disabled; i.e. location of the unused lanes) when the second device is connected to both of the first interface slot and the extended interface slot (Fig. 2, 110a, Socket Enabled).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Kotzur in view of Foster, SR and allow a first connector slot to utilize the maximum resources available while disabling an adjacent connector slot “below” the first connector slot (See Foster, SR.: Paragraph 0031, the switch (102) supports a maximum number of sixty-four enabled communication lanes, the lane configuration module (106) is able to allocate enough lanes to each of the sockets (110) to support the maximum link width of each of the I/O adapters (200) installed in the sockets (110)). 
One of ordinary skill in the art would be motivated to make the modifications in order to allow different connector slot lane configurations based on providing a maximum bandwidth allowable to the connector slot devices (See Foster, SR: Paragraph 0008) while taking into account a highest number of lanes that can be supported by the system, thus preventing system error (See Foster, SR: Paragraphs 0006 & 0007).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US PGPUB 2001/0014927 to Chang discloses laterally offset slots that have a width apart. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716.  The examiner can normally be reached on 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.Z.W./Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185